 


110 HRES 575 EH: A resolution commending the people and the Government of the Hashemite Kingdom of Jordan for their continued commitment to holding elections and broadening political participation, and for other purposes.
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 575 
In the House of Representatives, U. S.,

September 5, 2007
 
RESOLUTION 
A resolution commending the people and the Government of the Hashemite Kingdom of Jordan for their continued commitment to holding elections and broadening political participation, and for other purposes. 
 
 
Whereas on June 17, 2003, the Hashemite Kingdom of Jordan held parliamentary elections, the fourth since 1989, and the first during the reign of His Majesty King Abdullah II; 
Whereas His Majesty King Abdullah II has announced that the next parliamentary elections in Jordan will be held November 20, 2007; 
Whereas municipal elections for the local councils were held on July 31, 2007, under a new reformed municipal elections law passed on February 4, 2007, under which the mayors and councils of all municipalities in Jordan were elected; 
Whereas the new reformed municipal elections law includes a 20 percent quota for women in the council seats and reduces the age of eligible voters from 19 to 18 years of age in order to expand the voter base; 
Whereas with the direct assistance of the United States Agency for International Development and the Millennium Challenge Corporation, Jordan has placed great emphasis in recent years on the rights of women to vote and run for public office, thereby serving as a model for other countries in the region; 
Whereas the people and the Government of Jordan are committed to continuing this progress; 
Whereas His Majesty King Abdullah II recently emphasized the importance of building a thriving civil society when he declared, We in Jordan—and many others, throughout the Middle East—are working hard to create a civic environment in which our people will thrive. The basic requirement is an inclusive, democratic civil society—one that guarantees rights, delegates responsibilities, honors merit and rewards achievement. The foundation stones on which we build are peace and stability, basic civil and political rights, essential services, freedom of expression and the rule of law.; and 
Whereas Jordan continues to invest in reforming its educational system to incorporate democratic values and principles: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the people, the Government of the Hashemite Kingdom of Jordan , and His Majesty King Abdullah II for their decision to conduct municipal and parliamentary elections in 2007; 
(2)expresses its desire that Jordan’s progress toward democratization continue and flourish as a model for other Arab countries; 
(3)commends His Majesty King Abdullah II and the Jordanian people for striving to uphold women’s rights and enhance women’s participation in the political process; 
(4)reaffirms the special relationship that exists between the people of the United States and the people of Jordan; and 
(5)remains committed to assist Jordan , should it so desire, in promoting democratic reform. 
 
Lorraine C. Miller,Clerk.
